Exhibit 99.2 Ramco-Gershenson Properties Trust Quarterly Financial and Operating Supplement March 31, 2012 TABLE OF CONTENTS Page Overview Company Information 3 Disclosures 4 Financial Results and Debt Information Consolidated Balance Sheets 5 Consolidated Balance Sheets Detail 6 Consolidated Market Data 7 Summary of Debt Expiration - Consolidated Properties 8 Summary of Outstanding Debt - Consolidated Properties 9 Consolidated Statements of Operations 10 Consolidated Statements of Operations Detail 11 Funds from Operations and Additional Disclosures 12 EBITDA 13 Operating and Portfolio Information Consolidated Same Properties Analysis 14 Summary of Expiring GLA - Consolidated and Unconsolidated Properties 15 Top Twenty-Five Tenants - Consolidated and Unconsolidated Properties 16 Leasing Activity - Consolidated and Unconsolidated Portfolios 17 Portfolio Summary Report 18 - 21 Redevelopment and Development Projects 22 Acquisitions / Dispositions 23 Joint Venture Information Joint Venture Combined Balance Sheets 24 Summary of Joint Venture Debt 25 Joint Venture Contribution to Funds from Operations 26 Joint Venture Summary of Expiring GLA 27 Joint Venture Leasing Activity 28 Page 2 of 28 Page 3 of 28 Ramco-Gershenson Properties Trust Quarterly Financial and Operating Supplement March 31, 2012 Disclosures Forward-Looking Statements Certain information contained in this Quarterly Financial and Operating Supplemental Information Package may contain forward-looking statements that represent the company and management's hopes, intentions, beliefs, expectations or projections of the future.Management of Ramco-Gershenson believes the expectations reflected in the forward-looking statements are based on reasonable assumptions.It is important to note that certain factors could occur that might cause actual results to vary from current expectations and include, but are not limited to, (i) the ongoing slow recovery of the U.S. economy; (ii) the existing global credit and financial crisis; (iii) other changes in general economic and real estate conditions; (iv) changes in the interest rate and/or other changes in interest rate environment; (v) the availability of financing; (vi) adverse changes in the retail industry; and (vii) our ability to qualify as a REIT.Additional information concerning factors that could cause actual results to differ from those forward-looking statements is contained in the company's SEC filings, including but not limited to the company's report on Form 10-K for the year ended December 31, 2011. Copies of each filing may be obtained from the company or the Securities & Exchange Commission. Funds From Operations Management considers funds from operations, also known as "FFO", an appropriate supplemental measure of the financial performance of an equity REIT.Under the NAREIT definition, FFO represents net income attributable to common shareholders, excluding extraordinary items, as defined under accounting principles generally accepted in the United States of America ("GAAP"),gains (losses) on sales of depreciable property, plus real estate related depreciation and amortization (excluding amortization of financing costs), and after adjustments for unconsolidated partnerships and joint ventures.In addition, NAREIT has recently clarified its computation of FFO to exclude impairment charges on depreciable property and equity investments in depreciable property.Management has restated FFO for prior periods accordingly.FFO should not be considered an alternative to GAAP net income attributable to common shareholders as an indication of our performance.We consider FFO as a useful measure for reviewing our comparative operating and financial performance between periods or to compare our performance to different REITs.However, our computation of FFO may differ from the methodology for calculating FFO utilized by other real estate companies, and therefore, may not be comparable to these other real estate companies. Page 4 of 28 Ramco-Gershenson Properties Trust Consolidated Balance Sheets March 31, 2012 (in thousands) March 31, December 31, ASSETS Income producing properties, at cost: Land $ $ Buildings and improvements Less accumulated depreciation and amortization ) ) Income producing properties, net Construction in progress and land held for development or sale Real estate assets held for sale - Net real estate $ $ Equity investments in unconsolidated joint ventures Cash and cash equivalents Restricted cash Accounts & notes receivable, net Other assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Mortgages and notes payable: Mortgages payable $ $ Unsecured revolving credit facility Unsecured term loan facilities Junior subordinated notes Total mortgages and notes payable $ $ Capital lease obligation Accounts payable and accrued expenses Other liabilities & distributions payable TOTAL LIABILITIES $ $ Ramco-Gershenson Properties Trust ("RPT") Shareholders' Equity: Preferred shares, $0.01 par, 2,000 shares authorized: 7.25% Series D Cumulative Convertible Perpetual Preferred Shares, (stated at liquidation preference $50 per share), 2,000 issued and outstanding as of March 31, 2012 and December 31, 2011. $ $ Common shares of beneficial interest, $0.01 par, 60,000 shares authorized, 39,454 and 38,735 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated distributions in excess of net income ) ) Accumulated other comprehensive loss ) ) TOTAL SHAREHOLDERS' EQUITY ATTRIBUTABLE TO RPT Noncontrolling interest TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ Page 5 of 28 Ramco-Gershenson Properties Trust Consolidated Balance Sheets Detail March 31, 2012 (in thousands) March 31, December 31, Investment in real estate Construction in progress $ $ Land held for development or sale Construction in progress and land held for development or sale $ $ Other assets, net Deferred leasing costs, net $ $ Deferred financing costs, net Lease intangible assets, net Straight-line rent receivable, net Prepaid and other deferred expenses, net Other, net Other assets, net $ $ Page 6 of 28 Ramco-Gershenson Properties Trust Consolidated Market Data March 31, 2012 March 31, March 31, Market price per common share $ $ Common shares outstanding Operating Partnership Units Dilutive securities Total common shares and equivalents Equity market capitalization $ $ Fixed rate debt (excluding unamortized premium) $ $ Variable rate debt Total fixed and variable rate debt $ $ Capital lease obligation Cash and cash equivalents ) ) Net debt $ $ Equity market capitalization $ $ Convertible perpetual preferred shares (1) - Total market capitalization $ $ Net debt to total market capitalization % % Convertible preferred shares based on a market price of $49.15 per share at March 31, 2012 as compared to liquidation value of $50.00 per share. Page 7 of 28 Ramco-Gershenson Properties Trust Summary of Debt Expiration - Consolidated Properties March 31, 2012 Cumulative Scheduled Total Percentage Percentage Amortization Scheduled Scheduled of Debt of Debt Year Payments Maturities Maturities Maturing Maturing % - % % 2022 + - % % Subtotal Mortgage Debt $ $ $ Unamortized premium - Total mortgage debt (including unamortized premium) $ $ $ Scheduled maturities in 2014 include $19.0 million which represents the balance of the Unsecured Revolving Credit Facility drawn as of 03/31/12 due at maturity in April 2014. Scheduled maturities in 2016 include $75 million of Unsecured Term Loan assuming Company exercises a one-year extension option in April 2015. Scheduled maturities in 2018 include $60 million of Unsecured Term Loan due Sept 2018. Page 8 of 28 Ramco-Gershenson Properties Trust Summary of Outstanding Debt - Consolidated Properties March 31, 2012 Balance Stated % of at Interest Loan Maturity Total Property Name Location Lender or Servicer 03/31/12 Rate Type Date Indebtedness Mortgage Debt The Crossroads Royal Palm Beach, FL L.J. Melody & Co./Salomon % Fixed Aug-12 % East Town Plaza Madison, WI Citigroup Global Markets % Fixed Jul-13 % Centre at Woodstock Woodstock, GA Wachovia % Fixed Jul-13 % Kentwood Towne Centre (1) Kentwood, MI Nationwide Life % Fixed Jul-13 % The Auburn Mile Auburn Hills, MI Citigroup Global Markets % Fixed May-14 % Crossroads Centre Rossford, OH Citigroup Global Markets % Fixed May-14 % Ramco Aquia Office LLC Stafford, VA JPMorgan Chase Bank, N.A. % Fixed Jun-15 % Jackson West Jackson, MI Key Bank % Fixed Nov-15 % West Oaks I Novi, MI Key Bank % Fixed Nov-15 % New Towne Plaza Canton Twp., MI Deutsche Bank % Fixed Dec-15 % Hoover Eleven Warren, MI Canada Life/GMAC % Fixed Feb-16 % River City Marketplace Jacksonville, FL JPMorgan Chase Bank, N.A. % Fixed Apr-17 % Jackson Crossing Jackson, MI Wells Fargo Bank, N.A. % Fixed Apr-18 % Hoover Eleven Warren, MI Canada Life/GMAC % Fixed May-18 % Crossroads Centre Home Depot Rossford, OH Farm Bureau % Fixed Dec-19 % West Oaks II and Spring Meadows Place Novi, MI / Holland, OH JPMorgan Chase Bank, N.A. % Fixed Apr-20 % Coral Creek (2) Coconut Creek, FL Key Bank % Fixed Jul-32 % Subtotal Mortgage Debt $ % % Unamortized premium % % Total mortgage debt (including unamortized premium) $ % % Corporate Debt Unsecured Revolving Credit Facility Key Bank, as agent $ % Variable Apr-14 % Unsecured Term Loan (3) Key Bank, as agent % Fixed Apr-16 % Unsecured Term Loan (4) Key Bank, as agent % Fixed Sep-18 % Junior Subordinated Note (5) The Bank of New York Trust Co. % Fixed Jan-38 % Subtotal Corporate Debt $ % % Total debt $ % % Capital Lease Obligation (6) Gaines Twp., MI Crown Development Corp $ % Ground Lease Oct-14 N/A The Company owns a 77.9% interest in this property. The mortgage loan was paid in full on April 2, 2012. Effectively converted to fixed rate through swap agreement that expires at final maturity in April 2016.Assumes Company exercises a one-year extension option in April 2015. Effectively converted to fixed rate through swap agreements that expire at loan maturity in September 2018. Fixed rate until January 2013, and then at LIBOR plus 3.30%. 99 year Ground Lease expires Sept 2103.Purchase option date is Oct 2014. Page 9 of 28 Ramco-Gershenson Properties Trust Consolidated Statements of Operations For the Three Months Ended March 31, 2012 and 2011 (in thousands, except per share data) Three Months Ended March 31, Increase (Decrease) REVENUE Minimum rent $ $ $ Percentage rent 64 Recovery income from tenants Other property income ) Management and other fee income ) TOTAL REVENUE EXPENSES Real estate taxes Recoverable operating expense Other non-recoverable operating expense Depreciation and amortization General and administrative ) TOTAL EXPENSES INCOME BEFORE OTHER INCOME AND EXPENSE, TAX AND DISCONTINUED OPERATIONS OTHER INCOME AND EXPENSES Other expense ) ) 98 Gain on sale of real estate 69 ) Earnings from unconsolidated joint ventures ) Interest expense ) ) Amortization of deferred financing fees ) ) Provision for impairment ) - ) LOSS FROM CONTINUING OPERATIONS BEFORE TAX ) ) ) Income tax provision ) ) 34 LOSS FROM CONTINUING OPERATIONS ) ) ) DISCONTINUED OPERATIONS Gain on sale of real estate - Income from discontinued operations 28 INCOME FROM DISCONTINUED OPERATIONS NET LOSS ) ) Net loss attributable to noncontrolling partner interest 21 NET INCOME (LOSS) ATTRIBUTABLE TO RPT ) Preferred share dividends ) - ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) LOSS PER COMMON SHARE, BASIC Continuing operations $ ) $ ) $ ) Discontinued operations - $ ) $ ) $ ) LOSS PER COMMON SHARE, DILUTED Continuing operations $ ) $ ) $ ) Discontinued operations - $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted Page 10 of 28 Ramco-Gershenson Properties Trust Consolidated Statements of Operations Detail For the Three Months Ended March 31, 2012 and 2011 (in thousands) Three Months Ended March 31, Increase (Decrease) Other property income Lease termination income $ $ $ ) Temporary income ) TIF revenue 75 69 6 Other 79 ) Other property income $ $ $ ) Management and other fee income Management fees $ $ $ ) Leasing fees 77 Construction fees 31 75 ) Management and other fee income $ $ $ ) Other expense Real estate taxes and insurance expense on land held for development or sale $ ) $ ) $
